DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. the newly added limitation, “the bottom margin including a first inner surface that opposes a second inner surface, the first inner surface being bonded to the second inner surface to form a closed bottom part”(claim 1 and 10) appears to be new matter. The Specification support the following limitation, “[0111] 30As shown in Fig. 4(c) and Fig. 4(d), the plastic member 40a may also be made by forming a film into a tubular shape and bonding the film's edges together. In this case, the plastic member 40a may either be formed in a tubular shape (bottomless cylindrical shape) to have a trunk part 41 as shown in F Fig. 4(c) or formed in a bottomed tubular shape as shown in Fig. 4(d) by forming the bottom part 42 through bonding.” As claimed, structurally there are two surfaces being coupled together, which is not the same as the disclosed one inside surface that is being bonded together at its edges. There appears to be no support for two inner surfaces. It should be noted that a tube as disclosed only includes one inner surface. For the purpose of examination this limitation is being considered as a single inner surface bonded to itself as disclosed.




 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 and 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Shi et al. (US 2006/0210746) and Klimaszewski et al.(US 3,929,943).

In re claim 1: David Shelby et al. discloses a composite preform comprising: a preform (fig. IV) which is made of plastic material ([0032]); and a plastic member (fig. III) which is arranged to surround the outer surface of the preform (fig. V); wherein the plastic member is set in close contact with the outer surface of the preform and the plastic member (fig. III) includes a member trunk part (center area part) in a tubular shape (see paragraphs [0030]-[0032] and figs. V and VI).  
David Shelby et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Shi et al.:
 the plastic member 72 includes a member trunk part in a tubular shape and a member bottom margin connected to the member trunk part; and the plastic member 72 is formed in a bottomed tubular shape, the bottomed tubular shape (see figure 1 and [0041]-[0043] of Shi et al.).
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the plastic member of David Shelby with a plastic member that would cover a bottom of the container/preform as taught by Shi et al. in order to provide the bottom part of the container with a desired texture or grippability or UV protection (See [0041]-[0043] and [0049] of Shi et al.).
David Shelby et al. in view of Shi et al. teaches the claimed invention as discussed above, however, are silent to how the closed bottom is formed, and therefore fail to teach the following claimed limitation that is taught by Klimaszewski et al.:
the bottom margin 2 including a first inner surface (left side surface of 2) that opposes a second inner surface (right side surface of 2), the first inner surface (left side surface of 2) being bonded to the second inner surface (right side surface of 2) to form a closed bottom part (see figures 1 and 2 Klimaszewski et al.)
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the plastic member of David Shelby in view of Shi et al. with the formed bottom as taught by Klimaszewski et al. in order to provide a durable integral bottom from the tube (See col.4, ln.65- Col.5. ln.2 of Klimaszewski et al.).
David Shelby et al. in view of Shi et al. further teaches: 
In re claim 2: the plastic member 72 is arranged to cover the bottom part of the preform that was blow molded into a container.  
In re claim 3: the plastic member 72 is arranged to cover bottom part of the preform that was blow molded into a container. 
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the plastic member of David Shelby with a plastic member that would cover a bottom of the container/preform as taught by Shi et al. in order to provide the bottom part of the container with a desired texture or grippability or UV protection (See [0041] and [0049] of Shi et al.).
David Shelby further discloses:
In re claim 4: the plastic member has a gas barrier property or a ray barrier property (see paragraph [0042] of David Shelby).   
In re claim 5: the plastic member has been provided with a design or printing (see paragraph [0040] of David Shelby).     
In re claim 6: the plastic member is made of material having a higher warm keeping property or cool keeping property than the plastic material forming the preform (see paragraphs [0039]-[0042] of David Shelby).     
In re claim 7: the plastic member is made of material that is less slippery than the plastic material forming the preform (see paragraph [0041] of David Shelby).     
In re claim 8: the plastic member is an outer contractive member having a function of contracting with respect to the preform (see paragraphs [0039]-[0042] of David Shelby).     
In re claim 10: David Shelby et al. discloses a plastic member which is used for making a composite container (fig. VI) including a container body and the plastic member (fig. III) in close contact with the outer surface of the container body by arranging the plastic member (fig. III) to surround the outer surface of a preform (fig. IV) and heating the plastic member (fig. III) integrally with the preform, wherein the plastic member (fig. III) includes a trunk part in a tubular shape (fig. V) which covers at least a trunk part of the preform (fig. IV) and wherein the plastic member includes a bottom tubular shape ([0030]) (see paragraphs [0039]-[0042] of David Shelby).      
David Shelby et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Shi et al.:
 the plastic member 72 includes a member trunk part in a tubular shape which covers a least a part of the preform and a member trunk part (trunk portion of 72) connected to the member trunk part and the plastic member 72 includes a bottomed tubular shape, the bottomed tubular shape including a first inner surface bonded to the member bottom part and a second inner surface (see figure 1 and [0041]-[0043] of Shi et al.).
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the plastic member of David Shelby with a plastic member that would cover a bottom of the container/preform as taught by Shi et al. in order to provide the bottom part of the container with a desired texture or grippability or UV protection (See [0041]-[0043] and [0049] of Shi et al.).
David Shelby et al. in view of Shi et al. teaches the claimed invention as discussed above, however, are silent to how the closed bottom is formed, and therefore fail to teach the following claimed limitation that is taught by Klimaszewski et al.:
the bottom margin 2 including a first inner surface (left side surface of 2) that opposes a second inner surface (right side surface of 2), the first inner surface (left side surface of 2) being bonded to the second inner surface (right side surface of 2) to form a closed bottom part (see figures 1 and 2 Klimaszewski et al.)
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the plastic member of David Shelby in view of Shi et al. with the formed bottom as taught by Klimaszewski et al. in order to provide a durable integral bottom from the tube (See col.4, ln.65- Col.5. ln.2 of Klimaszewski et al.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) (main embodiment) in view of David Shelby et al. (US 2002/0166833) (different embodiment) David Shelby et al. (main embodiment) discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by David Shelby et al. (different embodiment):
In re claim 9: an inner label member which is arranged to surround and to be in close contact with the outer surface of the preform, wherein the plastic member is arranged in close contact with the outer surface of the inner label member.  
David Shelby et al. (different embodiment) teaches the provision of applying a plastic member (sleeve) as a UV blocking layer or barrier layer and then incorporate an additional label thus creating multiple layers being on the container layer for including a label for the product and at the same time protecting the contents being held within the container. With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a label member in addition to the plastic member as suggested by David Shelby et al. ([0025]) for the reasons above.


Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735